


Amendment Agreement to the
Master Sale and Purchase Agreement
dated as of 5 August 2014


between


Siemens AG,
a stock corporation (Aktiengesellschaft) organized under the laws of Germany
with its registered seat in Munich and Berlin, Germany, and registered in the
commercial register of the local court (Amtsgericht) of Munich under HRB 6684
and in the commercial register of the local court (Amtsgericht) of
Berlin-Charlottenburg under HRB 12300, whose registered office is at
Wittelsbacherplatz 2, 80333 Munich, Germany
("Seller")
and
Cerner Corporation, a Delaware corporation
with its principal business office at 2800 Rockcreek Parkway, North Kansas City,
Missouri 64117, United States of America
("Purchaser")
(Seller and Purchaser each a "Party"
and collectively the "Parties")


dated 1 February 2015

164658-4-510-v12.0
 
42-40571665


 LA\3961404.12


 
 




--------------------------------------------------------------------------------




TABLE OF CONTENTS
Article 1
Definitions and Interpretation
6
Article 2
Exclusion of ITH Shares
6
Article 3
Sale of VAS Business
7
Article 4
Exclusion of Business in Denmark and of certain Employees in Switzerland
8
Article 5
Transfer of IPR in certain countries
9
Article 6
T. J. Samson Community Hospital
10
Article 7
Transfer of Business Employees
11
Article 8
Exclusion of Certain Business Employees in the US
11
Article 9
Excluded Contracts
12
Article 10
India Slump Sale Agreement
12
Article 11
Employees Matters
12
Article 12
Lump Sum Payment to German Business Employees
13
Article 13
Seller Licenses to Purchaser and Designated Purchasers
14
Article 14
Sales Tax USA
14
Article 15
Local Payments in India, Mexico and Romania
14
Article 16
February Rent
14
Article 17
Romania Buildout Costs
15
Article 18
Paid Time Off
15
Article 19
Settlement of Certain Payment Obligations
16
Article 20
Early Payment of Trade Payables
17
Article 21
Extension of Grace Periods for Certain Excluded Domains and the E-Mail Domains
18
Article 22
Assumed Liabilities
18
Article 23
Group Contracts
19
Article 24
Licensed Software
19
Article 25
Miscellaneous Provisions
20
Annex 4.1
Danish Excluded Employees
21
Annex 4.2
Swiss Excluded Employees
21
Annex 8.1
Excluded US Employees
21
Annex 8.8.3(i)
to the MSPA Excluded Individual Shared Licensed-In Software Licenses
21
Annex 8.8.3(ii)
to the MSPA Template Inventory GID
21
Annex 10.2(a)
to the MSPA Transferred Shared Function Employees
21
Annex 10.2 (b)
to the MSPA Certain Excluded Shared Function Employees
21
Annex 11.2
Excluded Business Employees
21




164658-4-510-v12.0
 
42-40571665
 LA\3961404.12


 
 




--------------------------------------------------------------------------------




Annex 16.1
February Rents
21
Annex 17.1
Romania Buildout Costs
21
Annex 19.1.1
Estimated Allocation Amount
21




164658-4-510-v12.0
 
42-40571665
 LA\3961404.12


 
 




--------------------------------------------------------------------------------




Preamble
WHEREAS
(A)
On 4/5 August 2014, Seller and Purchaser entered into a Master Sale and Purchase
Agreement (notarial deed Nr. 4032 /2014 of the Notary public Dr. Bernhard
Schaub, Munich) (the "MSPA") including reference deeds No. 4030/2014 and
4031/2014 pursuant to which Seller has sold its global business of hospital
information systems solutions to Purchaser as set out in more detail in the
MSPA. Reference is made to these deeds. A certified copy of the deeds have been
on hand while notarization. The content of the deeds is known by the parties.
The parties waived their right to have them read out aloud by the Notary and to
attach them to this deed.

(B)
The Parties wish to amend the MSPA as set out in this amendment (the "Amendment
Agreement").

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:
Article 1Definitions and Interpretation
1.1
Definitions

Capitalized terms not defined in this Amendment Agreement shall have the meaning
ascribed to them in the MSPA.
1.2
Interpretation

Article 1.2 of the MSPA (Interpretation) shall apply mutatis mutandis to this
Amendment Agreement.
Article 2    Exclusion of ITH Shares
The Parties agree that the ITH Share shall be excluded from the Transaction. To
reflect this exclusion, the Parties agree to the following amendments to the
MSPA.
2.1
In Article 2.1 of the MSPA (The Business), the following wording shall be
deleted

"and in Austria, also through ITH icoserve technology for healthcare GmbH
("ITH"), a company in which Siemens AG Österreich holds a share corresponding to
a participation of 69.1 % (the "ITH Share")"
2.2
In Article 3.1 of the MSPA (Transferred Assets), clause 3.1.4 shall be deleted
and be replaced with the following wording:

"[intentionally left blank]".

164658-4-510-v12.0
 
42-40571665
 LA\3961404.12


 
 




--------------------------------------------------------------------------------




2.3
In Article 3.2 of the MSPA (Excluded Assets), the following wording shall be
added as new clause 3.2.9:

"the share, corresponding to a participation of 69.1%, held by Siemens AG
Österreich in ITH icoserve technology for healthcare GmbH (the "ITH Share")."
2.4
In Article 6.2 of the MSPA (Excluded Liabilities), the following wording shall
be added to the end of clause 6.2.11:

“and all Liabilities arising out of or in connection with the ownership of the
ITH Share”
2.5
In Article 15.1 of the MSPA (Purchase Price), clause 15.1.1 shall be deleted and
be replaced with the following wording:

"The "Base Purchase Price", which shall be an amount of USD 1,293,100,000.00 (in
words: one billion two hundred ninety three million one hundred thousand US
Dollars),"


2.6
In Article 17.2 (Specific Statements) of the MSPA, clause 17.2.4(b) shall be
deleted and be replaced with the following wording:

"[intentionally left blank]".
2.7
Annex 17.2.4(b) titled "Entitlement for ITH Share" shall be deleted.

2.8
The second sentence of Article 23.7 (No Financing by Seller) of the MSPA shall
be deleted.

2.9
The following shall be added to the last sentence of Annex A to the MSPA
(Definition of Business) after the end of the last paragraph of the section
headed “Non-Business activities”:

“In addition, the Business does not include the activities or operations of
ITH.”
Article 3    Sale of VAS Business
The Parties agree that the Transaction shall comprise the “value added services
business” of Seller. Thus, Annex A to the MSPA (Definition of Business) the
following wording shall be added at the end of the second paragraph of the
section headed "Software solutions",:
", KaPITO"
such that this paragraph shall read as follows:

164658-4-510-v12.0
 
42-40571665
 LA\3961404.12


 
 




--------------------------------------------------------------------------------




"Soarian Clinicals, Soarian Scheduling, i.s.h.med (including IS-H and SAP ERP
reselling), i.c.m.health, medico, medico Management Explorer, Doculive, Melior,
Obstetrix, Selene, Aurora, Unified Information Management (incl. Sense (HIE),
syngo share, ProAct, Soarian Health Archieve), Soarian Medsuite, Clinicom,
Sorian Health Archive, Sorian Integrated Care, Soarian OR, KaPITO."
Article 4    Exclusion of Business in Denmark and of certain Employees in
Switzerland
4.1
Denmark

4.1.1
The Parties agree that the Business operated by Siemens A/S, Denmark ("Siemens
Denmark") shall be excluded from the Transaction. In clause 6.2.11 of
Article 6.2 of the MSPA (Excluded Liabilities), the wording "Denmark," shall be
added after the wording "France," such that this Article reads as follows:

"all Liabilities arising out of or in connection with the operation of the
Business in France, Denmark, Japan and Greece (for the avoidance of doubt, such
operations do not form part of the Business hereunder) and all Liabilities
arising out of or in connection with the ownership of the ITH Share; and"
4.1.2
The employees of Siemens Denmark listed in Annex 4.1 ("Danish Excluded
Employees") shall not constitute Business Employees and shall not transfer to
Purchaser or any Affiliate of Purchaser. Should Siemens Denmark give notice of
termination to, or enter into a termination agreement with, any Danish Excluded
Employees before the Closing Date or within thirty (30) days thereafter,
Purchaser shall reimburse Siemens Denmark for all amounts actually paid by
Siemens Denmark to or with respect to such Danish Excluded Employees in
connection with the termination (including Taxes directly related thereto), such
amount to include in particular any severance payment, and, if and to the extent
the relevant Danish Excluded Employee is released (freigestellt) from the duty
to work, the salary paid and any benefits provided in the period from the
delivery of the notice, respectively the conclusion of the termination agreement
until the effectiveness of the termination (such costs together the "Termination
Costs"); provided, however, the amount to be reimbursed by Purchaser for each
Danish Excluded Employee shall equal the lesser of the actual amount of
Termination Costs paid by Siemens Denmark to or with respect to such Danish
Excluded Employee or the amount set forth on Annex 4.1 for each Danish Excluded
Employee.

4.1.3
The following shall be added to the last sentence of Annex A to the MSPA
(Definition of Business) after the end of the last paragraph of the section
headed “Non-Business activities”:


164658-4-510-v12.0
 
42-40571665
 LA\3961404.12


 
 




--------------------------------------------------------------------------------




“The Business also does not include the activities or operations of Seller and
its Affiliates in Denmark.”
4.1.4
The payments to be made by Purchaser pursuant to Article 4.1.2 shall be settled
through the mechanism set forth in Article 19.

4.2
Switzerland

4.2.1
The employees of Siemens Schweiz AG, Switzerland ("Local Seller Switzerland")
listed in Annex 4.2 ("Swiss Excluded Employees") shall, subject to Article
4.2.4, not constitute Business Employees and shall not transfer to Purchaser or
any Affiliate of Purchaser.

4.2.2
Should Local Seller Switzerland give notice of termination to, or enter into a
termination agreement with, any Swiss Excluded Employees before the Closing Date
or within thirty (30) days thereafter, Purchaser shall reimburse Local Seller
Switzerland for all Termination Costs actually paid by Local Seller Switzerland
to or with respect to such Swiss Excluded Employees in connection with the
termination; provided, however, the amount to be reimbursed by Purchaser for
each Swiss Excluded Employee shall equal the lesser of the actual amount paid by
Local Seller Switzerland to or with respect to such Swiss Excluded Employee or
the amount set forth on Annex 4.2 for each Swiss Excluded Employee.

4.2.3
The payments to be made by Purchaser pursuant to Article 4.2.2 shall be settled
through the mechanism set forth in Article 19.

4.2.4
The Parties agree that notwithstanding anything contained herein to the
contrary, Article 10.4.8 of the MSPA shall not apply for any Swiss Excluded
Employee.

Article 5    Transfer of IPR in certain countries
5.1
The Parties have agreed on a specific concept for the sale and transfer of the
Business of the Local Sellers for Germany, the USA, Sweden, Norway, Portugal and
Belgium. For these countries, two Local Asset Transfer Agreements with two
different Designated Purchasers shall be executed at the Closing Date. One Local
Asset Transfer Agreement shall cover the sale and transfer of the Transferred IP
(with certain exceptions for the US) and the Assumed Liabilities relating
thereto to one Designated Purchaser (the "IP Purchaser"). The second Local Asset
Transfer Agreement shall cover the sale and transfer of all other parts of the
Entire Transferred Assets and the Assumed Liabilities to another Designated
Purchaser (the "Business Purchaser"). The Parties have agreed on the Local Asset
Transfer Agreements to be executed for these countries.

5.2
Purchaser states that each IP Purchaser has granted to Business Purchaser, as of
the Effective Date, or will grant to the respective Business Purchaser promptly
following the


164658-4-510-v12.0
 
42-40571665
 LA\3961404.12


 
 




--------------------------------------------------------------------------------




Effective Date, licenses to the applicable Transferred IP and applicable Seller
Licensed IP for the operation of the Business.
Article 6    T. J. Samson Community Hospital
6.1
Siemens Medical Solutions USA, Inc. (“SMS”) and T. J. Samson Community Hospital
(“T.J. Samson”) have entered into that certain Confidential Settlement Agreement
and Mutual Release dates as of January 9, 2015 (the “Settlement Agreement”)
which, inter alia, provides for an amendment (the "TJ Samson Amendment") of that
certain agreement between SMS and T.J. Samson dated as of December 20, 2000 (as
amended, the "TJ Samson Agreement"). In connection with the entry into this
Settlement Agreement the Parties agree as follows:

6.1.1
The Parties agree that without undue delay after the Closing Date, SMS shall
assign the entire TJ Samson Agreement (including the SY Portion, as defined in
the TJ Samson Amendment) to the relevant Designated Purchaser in accordance with
the rules specified in clause 3.1 and the last sentence of clause 3.2 of the TJ
Samson Amendment.

6.1.2
The Settlement Agreement shall constitute an Assumed Contract, provided that the
following specific terms and conditions shall apply:

(a)
Following the Closing Date, the relevant Designated Purchaser shall be entitled
to any Shortfall Payments (as defined in the Settlement Agreement).

(b)
The Parties acknowledge that for the purpose of calculating the Annual Minimum
(as defined in the Settlement Agreement) of new products and services, and
consequently, of the Shortfall Amount (as defined in the Settlement Agreement),
purchases from SMS before and/ or after the Closing Date will be taken into
account as further specified in the Settlement Agreement. Seller and its
Affiliates shall not be liable to Purchaser and/ or its Affiliates if TJ Samson
satisfies its future business commitment (as described in clause 2 of the
Settlement) in whole or in part by purchasing products and services from SMS.

(c)
Seller shall procure that SMS will provide to the relevant Designated Purchaser
all information in relation to purchases from SMS reasonably required by the
relevant Designated Purchaser to comply with the accounting obligations pursuant
to clause 3(d) of the Settlement Agreement.

6.1.3
The Note (as defined in the Settlement Agreement) shall constitute an Excluded
Contract and all of the receivables of the Business payable by TJ Samson
pursuant to the Note shall constitute Excluded Assets.




164658-4-510-v12.0
 
42-40571665
 LA\3961404.12


 
 




--------------------------------------------------------------------------------




Article 7    Transfer of Business Employees
7.1
In relation to the termination of the employment of any Business Employees
located in the US by Seller and/ or its Affiliates, the Parties agree that
notwithstanding anything in the MSPA to the contrary,

7.1.1
Seller or the relevant Seller's Affiliate, shall not be obliged to terminate the
employment of any Business Employee located in the US who has accepted the
Purchaser’s or a Designated Purchaser's offer for employment;

7.1.2
Seller or the relevant Seller's Affiliate may in its sole discretion decide on
the termination of the employment of any Business Employee who does not accept
Purchaser’s or a Designated Purchaser's offer for employment or for any other
reason is not a Transferred Employee.

7.2
The Parties acknowledge and agree that notwithstanding anything contained in the
MSPA to the contrary, any Business Employee located in the US that receives an
offer of employment from Purchaser (or any of its Affiliates) that complied with
Articles 10.4.2 and 10.4.3 of the MSPA shall not be an Objecting Employee under
Article 10.8 to the extent such Business Employees do not accept such offer of
employment.

Article 8    Exclusion of Certain Business Employees in the US
8.1
The Parties have agreed that Purchaser will not offer to certain Business
Employees located in the United States employment with the New Employer
following the Closing Date. The Parties agree that notwithstanding anything
contained in the MSPA to the contrary, neither Purchaser or any of its
Affiliates will offer employment to the Business Employees set forth on
Annex 8.1 of this Amendment Agreement (each an “US Excluded Employee” and
collectively, the “US Excluded Employees”) and the failure of Purchaser to give
an offer of employment to an US Excluded Employee shall not be a breach of the
MSPA; provided, however, Purchaser agrees to reimburse Seller (or its applicable
Affiliate) with respect to each US Excluded Employee that is terminated by
Seller (or its applicable Affiliate) within thirty (30) days of the Closing Date
the lesser of the actual amount of severance paid to each US Excluded Employee
or the amount set forth on Annex 8.1 for each US Excluded Employee.

8.2
The payments to be made by Purchaser pursuant to Article 8.1 shall be settled
through the mechanism set forth in Article 19.

Article 9    Excluded Contracts
9.1
KPMG

9.1.1
The Parties agree that any Contracts between Seller or any Affiliate of Seller,
on the one hand, and with KPMG International’s network member firms worldwide,


164658-4-510-v12.0
 
42-40571665
 LA\3961404.12


 
 




--------------------------------------------------------------------------------




on the other hand, will be Excluded Contracts under the terms of the MSPA. To
reflect this exclusion, the Parties agree to the following amendment to the
MSPA:
9.1.2
In Article 4.2 of the MSPA (Excluded Contracts), the following wording shall be
added as a new clause 4.2.6:

"any Contracts between Seller and/or any of its Affiliates, on the one hand, and
with KPMG International’s network member firms worldwide, on the other hand;"
9.2
Car Leases in the United States

9.2.1
The Parties agree that notwithstanding anything in the MSPA to the contrary,
neither Purchaser or any of its Affiliates shall acquire or assume any leases
for automobiles in the United States used by Business Employees. Any Contracts
related to such automobile leases shall be deemed to be Excluded Contracts.

9.2.2
In Article 4.2 of the MSPA (Excluded Contracts), the following wording shall be
added as a new clause 4.2.7:

"any Contracts relating to the leasing of automobiles in the United States;"
9.3
In addition to the foregoing, the existing clauses 4.2.6 and 4.2.7 of the MSPA
shall each be renumbered 4.2.8 and 4.2.9, respectively.

Article 10    India Slump Sale Agreement
The Parties have agreed to use a “Slump Sale Agreement” instead of the form of
Local Asset Transfer Agreement to effect the sale and transfer of the Entire
Transferred Assets and the Assumed Liabilities related to the operation of the
Business in India. The Parties acknowledge and agree that nothing in the Slump
Sale Agreement shall impose any additional Liabilities on Seller or Purchaser
and to the extent that any provision of the Slump Sale Agreement conflicts with
the provisions of the MSPA, the provisions of the MSPA shall control.
Article 11    Employees Matters
11.1
Shared Function Employees

11.1.1
The Parties agree to delete Article 10.2 of the MSPA and replace it with the
following:

“Purchaser has agreed that it or its relevant Affiliates extend employment
offers to each of the shared function employees (employees of Seller or its
Affiliates who have worked for the Business but not primarily so) set forth on
Annex 10.2(a) (collectively, the "Transferred Shared Function Employees") and
each such Transferred Shared Function Employee shall be considered a Business

164658-4-510-v12.0
 
42-40571665
 LA\3961404.12


 
 




--------------------------------------------------------------------------------




Employee. Furthermore, the Parties have agreed that Purchaser and its Affiliates
will not extend employment offers to each of the shared function employees set
forth on Annex 10.2(b).
If Seller or its relevant Affiliate give notice of termination to, or enter into
a termination agreement with,
(i)
any of the Transferred Shared Function Employees set forth on Annex 10.2(a) who
have not accepted Purchaser's or its relevant Affiliates' offer for employment;
or

(ii)
any of the shared function employees set forth on Annex 10.2(b),

before the Closing Date or within sixty (60) days thereafter, Purchaser shall
reimburse Seller 50% of the amount of Termination Costs actually paid by Seller
or its relevant Affiliate to or with respect to such shared function employees
in connection with the termination. For the avoidance of doubt, Seller and its
Affiliates shall not be obligated to terminate any of such shared function
employees referred to in the preceding sentence."
11.1.2
The payments to be made by Purchaser pursuant to Article 10.2 of the MSPA (as
amended in this Article 11.1) shall be settled through the mechanism set forth
in Article 19.

11.2
Excluded Business Employees

Notwithstanding anything to the contrary in the MSPA, the Parties have agreed
that the certain Business Employees listed on Annex 11.2 of this Amendment
Agreement will be retained by Seller or its applicable Affiliates and not
transferred to Purchaser or its Affiliates (collectively, the “Excluded Business
Employees”). For all purposes under the MSPA, the Excluded Business Employees
will not be considered Business Employees.
Article 12    Lump Sum Payment to German Business Employees
12.1
In connection with the transfer of certain Business Employees in Germany,
Purchaser has agreed to pay each applicable Business Employee a single lump sum
payment in the amount of €1,880, with such payments being made by Purchaser or a
Designated Purchaser following the Closing Date. Seller has agreed to reimburse
Purchaser fifty percent (50%) of the aggregate payment to be made to all such
Business Employees.

12.2
The payments to be made by Seller pursuant to Article 12.1 shall be settled
through the mechanism set forth in Article 19.


164658-4-510-v12.0
 
42-40571665
 LA\3961404.12


 
 




--------------------------------------------------------------------------------




Article 13    Seller Licenses to Purchaser and Designated Purchasers
The Parties desire to amend Article 8.6.1 of the MSPA to fix an incorrect
cross-reference. In Article 8.6.1 of the MSPA, the reference to “Article 8.6.3”
shall be replaced with a reference to “Article 8.6.4”.
Article 14    Sales Tax USA
The Parties have jointly assessed if and to what extent the Transactions are
subject to US state sales tax ("US Sales Tax"). If and to the extent that,
contrary to the Parties’ assessment, additional amounts of US Sales Tax shall
become payable, the Parties shall reasonably cooperate to fulfill either Parties
obligations towards the Tax Authorities and comply with all applicable statutory
rules. Seller shall to the extent permitted by the relevant Tax Authority give
Purchaser the opportunity to participate, at Purchaser’s expense, in any
hearings, protests, audits, or other proceedings and in all negotiations and
correspondence with the Tax Authorities relating to such additional US Sales
Tax. To the extent that such US Sales Tax, interest and penalties are payable,
notwithstanding anything contained in the MSPA to the contrary, they shall be
equally shared by Seller (or the relevant local Seller) and Purchaser (or the
relevant Designated Purchaser).
Article 15    Local Payments in India, Mexico and Romania
The Parties have determined it necessary, and Purchaser has agreed to pay, the
applicable portion of the Purchase Price for the transfer of the Business in
India, Mexico and Romania in the local currencies pursuant to wire instructions
provided by Seller prior to the Closing Date in order to facilitate the Closing
(each such amount the "Pre-Closing Payment"). The Parties agree that the
exchange rate to be applied for the calculation of the Pre-Closing Payments,
will be the US Dollar to local currency rate as disclosed by Reuters on the
close of business on the business day (in the specific country) immediately
preceding January 28, 2015. Seller agrees to hold these funds in trust pending
the Closing. If the MSPA is terminated prior to Closing in accordance with
Article 26 of the MSPA, Seller will promptly return the funds so deposited in
accordance with this Article 15 within three (3) Business Days of such
termination.
Article 16    February Rent
16.1
Seller agrees to pay, or cause its Affiliates to pay, before or after the
Effective Date the rent and certain ancillary costs payable for the month of
February under the Transferred Lease Agreements which are identified, together
with an estimate of the relevant costs, on Annex 16.1 (the "February Rents").
Purchaser agrees to reimburse Seller for the actual payments of the February
Rents.

16.2
The payments to be made by Purchaser to Seller pursuant to Article 16.1 shall be
settled through the mechanism set forth in Article 19.


164658-4-510-v12.0
 
42-40571665
 LA\3961404.12


 
 




--------------------------------------------------------------------------------




Article 17    Romania Buildout Costs
17.1
In connection with the new office space in Brasov, Romania (Mihail Kogalniceanu
nr.3, 500090 Brasov), Purchaser shall bear certain costs and expenses set forth
on Annex 17.1 of this Amendment Agreement (the "Romania Buildout Costs") that
are related to the building out of the space for use by the Business following
the Closing. To the extent that Seller or its Affiliates have paid prior to, or
will pay after, the Closing Date any of the Romania Buildout Costs, Purchaser
shall reimburse Seller for such amounts. With regard to the old office space in
Brasov, Romania (Bulevardul Eroilor nr. 3A, 500007 Brasov) the provision of
Article 9.5 of the MSPA shall apply.

17.2
The payments to be made by Purchaser to Seller pursuant to Article 17.1 shall be
settled through the mechanism set forth in Article 19.

Article 18    Paid Time Off
The Parties agree to delete Article 10.15 of the MSPA and replace it with the
following:
"10.15.1
Seller agrees to pay all US Transferred Employees all accrued, unused
compensation, including but not limited to paid time off ("PTO"), at the
termination of each such US Transferred Employee’s employment with Current
Employer.

10.15.2
Purchaser has agreed to credit each Transferred Employee in India with up to 15
days of unused, accrued PTO; provided that such Transferred Employee’s Current
Employer will not pay out such PTO as of the Closing. Furthermore, the relevant
Local Seller shall reimburse the relevant Designated Purchaser the aggregate
gross amount equal to the value of the days of PTO to be credited to each of the
Transferred Employees in India within 30 days from the Closing Date under the
Local Asset Transfer Agreement for India."

Article 19    Settlement of Certain Payment Obligations
19.1
Allocation Amount

19.1.1
The amount calculated as follows shall be referred to as the "Allocation
Amount":

(a)
the sum of the aggregate amounts to be paid by Purchaser pursuant to Article 4.1
(Denmark), Article 4.2 (Switzerland), Article 8 (Exclusion of Certain Business
Employees in the US), Article 11.1 (Shared Function Employees), Article 16
(February Rent) and Article 17 (Romania Buildout Costs);


164658-4-510-v12.0
 
42-40571665
 LA\3961404.12


 
 




--------------------------------------------------------------------------------




(b)
minus the aggregate amounts to be paid by Seller pursuant to Article 12 (Lump
Sum Payment to German Business Employees).

The Parties estimate that the Allocation Amount amounts to USD 2,727,338.25 (in
words: two million seven hundred twenty-seven thousand three hundred
thirty-eight US Dollars and twenty-five cents) (the "Estimated Allocation
Amount"), as further specified for the relevant items in Annex 19.1.1.
19.1.2
The Purchase Price shall be increased or, as applicable, reduced by the
Allocation Amount.

19.1.3
The Preliminary Purchase Price shall be increased by the Estimated Allocation
Amount.

19.2
Final Determination and Settlement of the Allocation Amount

19.2.1
Without undue delay after the amounts to be considered in the Allocation Amount
can be determined, Seller shall prepare a statement showing all relevant items
of the Allocation Amount (the "Allocation Statement") and deliver such
statement, together with reasonable documentation to support the amounts
reflected therein, to Purchaser. Article 16.4 of the MSPA shall apply mutatis
mutandis to the preparation of the Allocation Statement. In relation to any
amounts determined in any currency other than US Dollar, the exchange rate to be
applied for the calculation of the Allocation Amount, will be the US Dollar to
local currency rate as disclosed by Reuters on the close of business on the
business day (in the specific country) immediately preceding January 28, 2015.

19.2.2
Within thirty (30) days after receiving the Allocation Statement, Purchaser may
provide Seller with a written notice of objection stating any changes proposed
to such Allocation Statement. If and to the extent Purchaser fails to issue a
notice of objection within the thirty (30) days period, the Allocation Statement
as provided by Seller shall become binding. If and to the extent Purchaser
issues such notice of objection, the provisions of the last sentence of Article
16.5 and of Article 16.6 of the MSPA shall apply mutatis mutandis.

19.2.3
The Allocation Amount shall be considered in the calculation of the Adjustment
Amount as follows:

(a)
If at the time the Working Capital Statement and the Pension Amount became final
and binding the Allocation Statement has become final and binding as well, the
amount of the Allocation Amount shown in the Allocation Statement shall be
included in the calculation of the Adjustment Amount.

(b)
Otherwise,


164658-4-510-v12.0
 
42-40571665
 LA\3961404.12


 
 




--------------------------------------------------------------------------------




(i)
for the purpose of the calculation of the Adjustment Amount, any items of the
Allocation Amount which have become final and binding at the time the Working
Capital Statement and the Pension Amount became final and binding, shall be
included in the Adjustment Amount whereas for all remaining items, unless
otherwise agreed between the Parties, the relevant estimates reflected in Annex
19.1.1 shall be applied;

(ii)
and within ten (10) Business Days after any other items of the Allocation Amount
have been finally agreed, Seller or Purchaser, as applicable, shall pay the
difference between the respective amounts included in the Adjustment Amount and
the respective final amounts to the Party entitled to such payment.

19.3
No Double Counting

The Parties acknowledge and agree that no amount taken in account in determining
the Allocation Amount shall be taken into consideration for the determination of
the Working Capital.
19.4
Estimate of Preliminary Purchase Price

The Parties agree that the increase of the Preliminary Purchase Price resulting
from the Allocation Amount shall not be considered in the determination of the
calculation of the maximum amounts under Article 15.2 of the MSPA (as amended by
Article 20.3 below).
Article 20    Early Payment of Trade Payables
Purchaser has requested that Seller, before the Effective Date, pay accounts
payable for goods and services provided to or used exclusively or primarily by
the Business (the "Trade Payables") prior to such Trade Payables respective
maturity dates. Seller hereby agrees to pay such Trade Payables as requested,
subject to the terms and conditions set out below:
20.1
Seller will endeavour to pay, or cause its Affiliates to pay, before the
Effective Date, the Trade Payables prior to their maturity date (such payments
the "Premature Payments"); provided, that Seller does not commit that any
specific amount of the Trade Payables will be paid prior to their maturity date
or that only a certain amount of the Trade Payables will remain as of the
Effective Date.

20.2
Purchaser acknowledges that the Premature Payments will result in an increase of
the Working Capital as of the Effective Date and, correspondingly, in an
increase of the Estimated Working Capital and the Preliminary Purchase Price.
Purchaser agrees that it will not dispute the amount of the trade payables shown
in Seller’s statement of the Estimated Working Capital for the Preliminary
Purchase Price at Closing; provided, however, Purchaser retains all rights set
forth in Article 16 of the MSPA.


164658-4-510-v12.0
 
42-40571665
 LA\3961404.12


 
 




--------------------------------------------------------------------------------




20.3
The Parties hereby agree that the reference to “USD 10,000,000.00 (in words: ten
million US Dollars)” in the last sentence of Article 15.2 of the MSPA is hereby
revised to be “USD 70,000,000.00 (in words: seventy million US Dollars)” to
reflect the potential increase in the Preliminary Purchase Price as a
consequence of the impact of the Premature Payments on the Estimated Working
Capital.

Article 21    Extension of Grace Periods for Certain Excluded Domains and the
E-Mail Domains
21.1
The Parties agree that with respect to the following Excluded Domains:
siemensmedical.com (including all child domains under that domain (i.e.
asp.siemensmedical.com, etc.)), learnatsiemens.com, siemensmedicalacademy.com,
siemenssoarian.com, siemenshealthservices.com, siemenshealthservices.net,
siemenshealthservices.org, siemensmedasp.biz and siemensmedasp.com,
Articles 8.12.5 and 8.12.6 of the MSPA are changed as follows: all thirty (30)
day periods are extended to twelve (12) month periods and all six (6) month
periods are extended to eighteen (18) month periods.

21.2
The Parties agree that Article 8.12.7 of the MSPA shall be changed as follows:
the thirty (30) days period is extended to a ninety (90) days period.

Article 22    Assumed Liabilities
The Parties agree that Article 6.1.6 shall be deleted and replaced with the
following wording:
"[intentionally left blank]".
Article 23    Group Contracts
The Parties agree that the definition of "Group Contracts" in Annex 1.1 to the
MSPA shall be deleted and replaced with the following wording:
"Group Contracts" shall mean all Contracts under which Seller or any of its
Affiliates provides goods or services to the Business, or vice-versa."
Article 24        Licensed Software
The Parties agree that the following wording shall be added after the last
sentence of Article 8.8.3 of the MSPA:
"Notwithstanding the foregoing, with respect to the individual Software licenses
which (i) are licensed by third parties to Seller or any of the Local Sellers
under a Shared Licensing-in Agreement, (ii) are used by the Business, and (iii)
listed on Annex 8.8.3(i) (collectively the "Excluded Individual Shared
Licensed-In Software Licenses") – while, for the avoidance of doubt, any
Software licenses

164658-4-510-v12.0
 
42-40571665
 LA\3961404.12


 
 




--------------------------------------------------------------------------------




licensed under any Transferred Licensing-in Agreements are not considered as
Excluded Individual Shared Licensed-In Software Licenses – the Parties agree
that such Excluded Individual Shared Licensed-In Software Licenses will not be
transferred from Seller or a Local Seller to Purchaser or a Designated
Purchaser. Within 30 days following the day on which Seller has handed over to
Purchaser a GID based client computers software inventory with the columns set
out in Annex 8.8.3(ii) (the “Reference Day”), Purchaser and the applicable
Designated Purchasers shall arrange for substitutive individual Software
licenses or otherwise ensure license compliance (e.g. by deletion) with respect
to the Excluded Individual Shared Licensed-In Software Licenses (collectively,
“Replacement Licenses”) at their own cost and responsibility, provided, however,
that Seller shall promptly reimburse Purchaser for the cost of such Replacement
Licenses following receipt from Purchaser of the documented cost of such
Replacement Licenses up to an aggregate amount of USD 8,300,000.00 (in words:
eight million three hundred thousand US Dollars). Until 30 days following the
Reference Day, Seller shall indemnify Purchaser and the Designated Purchasers
from any claims by a third party licensor of the Excluded Individual Shared
Licensed-In Software Licenses, which are based on or relate to the use of the
relevant individual shared licensed-in software related to any of the Excluded
Individual Shared Licensed-In Software Licenses by Purchaser or the Designated
Purchasers in the operation of the Business following the Closing Date,
including the use of any authorization keys for such software by Purchaser or
any Designated Purchaser or the receipt of Services under the Transitional
Services Agreement without a valid license. Commencing 31 days after the
Reference Day, Purchaser shall indemnify Seller and any Local Seller from any
claims by a third party licensor of the Excluded Individual Shared Licensed-In
Software Licenses, which are based on or relate to the failure of Purchaser or
the Designated Purchasers having any of the Replacement Licenses, independent of
fault.”
Article 25    Miscellaneous Provisions
25.1
Effect of Amendment Agreement

The Parties agree to be bound by the provisions of the MSPA, as varied and
supplemented by this Amendment Agreement. Save as varied and supplemented by
this Amendment Agreement, the MSPA shall remain in full force and effect.
25.2
General Provisions

The provisions of Article 27 (Miscellaneous) and Article 28 (Governing Law,
Dispute Settlement) of the MSPA shall apply mutatis mutandis to this Amendment
Agreement.



164658-4-510-v12.0
 
42-40571665
 LA\3961404.12


 
 




--------------------------------------------------------------------------------




25.3
Annexes

Reference is made to Annex 4.1, Annex 4.2, Annex 8.1, Annex 8.8.3(i),
Annex 8.8.3(ii), Annex 10.2(a), Annex 10.2(b), Annex 11.2, Annex 16.1, Annex
17.1 and Annex 19.1.1. These Annexes are attached to this Amendment Agreement.
The persons appearing have reviewed the Annexes, authorized them and signed them
on every page. The persons appearing waived their right to have the Annexes read
aloud.


This Deed was read aloud to the persons appearing, approved by them and signed
by them and the acting Notary in their own hands on 1 February 2015 as follows:



164658-4-510-v12.0
 
42-40571665
 LA\3961404.12


 
 




--------------------------------------------------------------------------------




The following schedules have been omitted:


4.1
Danish Excluded Employees


4.2
Swiss Excluded Employees


8.1
Excluded US Employees


8.8.3(i) to the MSPA
Excluded Individual Shared Licensed-In Software Licenses


8.8.3(ii) to the MSPA
Template Inventory GID


10.2(a) to the MSPA
Transferred Shared Function Employees


10.2 (b) to the MSPA
Certain Excluded Shared Function Employees


11.2
Excluded Business Employees


16.1
February Rents


17.1
Romania Buildout Costs


19.1.1
Estimated Allocation Amount


Cerner Corporation will furnish supplementally a copy of any omitted Annex to
the Commission upon request.

164658-4-510-v12.0
 
42-40571665
 LA\3961404.12


 
 


